Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  128874 & (63)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  RENELLE FOREMAN,                                                                                            Marilyn Kelly
           Plaintiff-Appellee,                                                                           Maura D. Corrigan
  v                                                                 SC: 128874                         Robert P. Young, Jr.
                                                                    COA: 250412                        Stephen J. Markman,
                                                                                                                      Justices
                                                                    Oakland CC: 2002-037507-CZ
  DENNIS WALTER FOREMAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 3, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike plaintiff-appellee’s reply brief is DENIED as moot.

        TAYLOR, C.J., would grant leave to appeal.

        MARKMAN, J., dissents and states as follows:

         I would grant leave to appeal. Plaintiff and defendant were divorced in July 2000.
  After mediation, the parties reached a property settlement that was incorporated, but not
  merged, into the judgment of divorce. More than two years after the judgment was
  entered, plaintiff brought the instant action claiming that defendant fraudulently induced
  her to enter into the property settlement. In Nederlander v Nederlander, 205 Mich App
  123, 127 (1994), the Court of Appeals held that a party who suspects that the other party
  has committed fraud during a divorce proceeding must seek relief under MCR
  2.612(C)(1)(c) and (2) within one year after the judgment. However, in Grace v Grace,
  unpublished opinion per curiam of the Court of Appeals, issued May 23, 1995 (Docket
  No. 163344), the Court of Appeals distinguished Nederlander from those cases in which
  the underlying property settlement had only been incorporated, but not merged, into the
  judgment of divorce. The court held that the property settlement constituted a separate
  contract to which the fraud claim could properly apply. I would grant leave to appeal to
  determine whether the Grace exception to Nederlander, vitiating the requirement in
  MCR 2.612 that a claim of fraud in a divorce action be asserted within one year of
  judgment, should be adopted by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2006                        _________________________________________
         p0523                                                                 Clerk